In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00021-CR
                               NO. 09-21-00022-CR
                               __________________

                       KRISTOPHER STREET, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

               On Appeal from the 252nd District Court
                       Jefferson County, Texas
                 Trial Cause Nos. 19-31569, 18-29521
__________________________________________________________________

                           MEMORANDUM OPINION

       Pursuant to plea bargain agreements, appellant Kristopher Street pleaded

guilty to possession of a controlled substance and burglary of a building. In cause

number 19-31569, the trial court found the evidence sufficient to find Street guilty

of possession of a controlled substance but deferred further proceedings and placed

Street on community supervision for three years. In cause number 18-29521, the trial

court found the evidence sufficient to find Street guilty of burglary of a building but


                                          1
deferred further proceedings and placed Street on community supervision for two

years.

         Subsequently, the State filed motions to revoke Street’s community

supervision. In both cases, Street pleaded “true” to violating the terms of the

community supervision order. After conducting an evidentiary hearing, the trial

court found the evidence was sufficient in both cases to find that Street violated the

terms of his community supervision. In cause number 19-31569, the trial court

revoked Street’s community supervision, found Street guilty of possession of a

controlled substance, and assessed punishment at four years of confinement. In cause

number 18-29521, the trial court revoked Street’s community supervision, found

Street guilty of burglary of a building, and assessed punishment at twelve months of

confinement. The trial court ordered the sentences to run concurrently.

         Street’s appellate counsel filed Anders briefs that present counsel’s

professional evaluation of the records and conclude the appeals are frivolous. See

Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex.

Crim. App. 1978). On July 27, 2021, we granted an extension of time for Street to

file pro se briefs. We received no response from Street in either case.

         We have reviewed the appellate records, and we agree with counsel’s

conclusion that no arguable issues support the appeals. Therefore, we find it

unnecessary to order appointment of new counsel to re-brief the appeals. Cf. Stafford

                                          2
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s

judgments. 1

      AFFIRMED.



                                                  _________________________
                                                     W. SCOTT GOLEMON
                                                         Chief Justice


Submitted on November 1, 2021
Opinion Delivered November 10, 2021
Do Not Publish

Before Golemon, C.J., Kreger and Horton, JJ.




      1
        Street may challenge our decision in these cases by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         3